

116 S12 IS: Health Savings Act of 2019
U.S. Senate
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 12IN THE SENATE OF THE UNITED STATESJanuary 3, 2019Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to improve access to health care through expanded health
			 savings accounts, and for other purposes. 
	
		1.Short
			 title, etc
			(a)Short
 titleThis Act may be cited as the Health Savings Act of 2019.
			(b)Amendment of
 1986 CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986.
			(c)Table of
 contentsThe table of contents is as follows:Sec. 1. Short title, etc.TITLE I—Renaming high deductible health plansSec. 101. High deductible health plans renamed HSA-qualified health plans.TITLE II—Enhancing access to tax-preferred health accountsSec. 201. Allow both spouses to make catch-up contributions to the same HSA account.Sec. 202. Provisions relating to Medicare.Sec. 203. Individuals eligible for Indian Health Service assistance.Sec. 204. Members of health care sharing ministries eligible to establish health savings accounts.Sec. 205. Treatment of direct primary care service arrangements.Sec. 206. Individuals eligible for on-site medical clinic coverage.Sec. 207. Treatment of embedded deductibles.TITLE III—Improving coverage under tax-preferred health accountsSec. 301. Allowance of distributions for prescription and over-the-counter medicines and drugs.Sec. 302. Purchase of health insurance from HSA account.Sec. 303. Special rule for certain medical expenses incurred before establishment of account.Sec. 304. Preventive care prescription drug clarification.TITLE IV—Miscellaneous provisions relating to tax-preferred health accountsSec. 401. FSA and HRA interaction with HSAs.Sec. 402. Equivalent bankruptcy protections for health savings accounts as retirement funds.Sec. 403. Administrative error correction before due date of return.Sec. 404. Reauthorization of Medicaid health opportunity accounts.Sec. 405. Maximum contribution limit to health savings account increased to amount of deductible and out-of-pocket limitation.TITLE V—Other provisionsSec. 501. Certain exercise equipment and physical fitness programs treated as medical care.Sec. 502. Certain nutritional and dietary supplements to be treated as medical care.Sec. 503. Certain provider fees to be treated as medical care. IRenaming high deductible health plans 101.High deductible health plans renamed HSA-qualified health plans (a)In generalSection 223 is amended by striking high deductible health plan each place it appears and inserting HSA-qualified health plan.
				(b)Conforming
			 amendments
 (1)The heading for paragraph (2) of section 223(c) is amended by striking High deductible health plan and inserting HSA-qualified health plan.
 (2)Section 408(d)(9) is amended—
 (A)by striking high deductible health plan each place it appears in subparagraph (C) and inserting HSA-qualified health plan; and
 (B)by striking High deductible health plan in the heading of subparagraph (D) and inserting HSA-qualified health plan.
 (3)Section 106(e) is amended— (A)by striking High deductible health plan in the heading of paragraph (3) and inserting HSA-qualified health plan; and
 (B)by striking high deductible health plan in paragraph (5)(B)(iii) and inserting HSA-qualified health plan. IIEnhancing access to tax-preferred health accounts 201.Allow both spouses to make catch-up contributions to the same HSA account (a)In generalParagraph (5) of section 223(b) is amended to read as follows:
					
						(5)Special rule for married individuals with family coverage
 (A)In generalIn the case of individuals who are married to each other, if both spouses are eligible individuals and either spouse has family coverage under an HSA-qualified health plan as of the first day of any month—
 (i)the limitation under paragraph (1) shall be applied by not taking into account any other HSA-qualified health plan coverage of either spouse (and if such spouses both have family coverage under separate HSA-qualified health plans, only one such coverage shall be taken into account),
 (ii)such limitation (after application of clause (i)) shall be reduced by the aggregate amount paid to Archer MSAs of such spouses for the taxable year, and
 (iii)such limitation (after application of clauses (i) and (ii)) shall be divided equally between such spouses unless they agree on a different division.
 (B)Treatment of additional contribution amountsIf both spouses referred to in subparagraph (A) have attained age 55 before the close of the taxable year, the limitation referred to in subparagraph (A)(iii) which is subject to division between the spouses shall include the additional contribution amounts determined under paragraph (3) for both spouses. In any other case, any additional contribution amount determined under paragraph (3) shall not be taken into account under subparagraph (A)(iii) and shall not be subject to division between the spouses..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
				202.Provisions
			 relating to Medicare
				(a)Individuals
 over age 65 only enrolled in Medicare Part AParagraph (7) of section 223(b) is amended by adding at the end the following: This paragraph shall not apply to any individual during any period for which the individual's only entitlement to such benefits is an entitlement to hospital insurance benefits under part A of title XVIII of such Act pursuant to an enrollment for such hospital insurance benefits under section 226(a) of such Act..
				(b)Medicare
			 beneficiaries participating in Medicare advantage MSA may contribute their
			 own
			 money to their MSA
					(1)In
 generalSubsection (b) of section 138 is amended by striking paragraph (2) and by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively.
					(2)Conforming
 amendmentParagraph (4) of section 138(c) is amended by striking and paragraph (2).
					(c)Effective
 dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
				203.Individuals
			 eligible for Indian Health Service assistance
				(a)In
 generalParagraph (1) of section 223(c) is amended by adding at the end the following new subparagraph:  (D)Special rule for individuals eligible for assistance under Indian Health Service programsFor purposes of subparagraph (A)(ii), an individual shall not be treated as covered under a health plan described in such subparagraph merely because the individual receives hospital care or medical services under a medical care program of the Indian Health Service or of a tribal organization..
				(b)Effective
 dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
				204.Members of
			 health care sharing ministries eligible to establish health savings
			 accounts
				(a)In
 generalSection 223 is amended by adding at the end the following new subsection:
					
						(i)Application to
 health care sharing ministriesFor purposes of this section, membership in a health care sharing ministry (as defined in section 5000A(d)(2)(B)(ii)) shall be treated as coverage under an HSA-qualified health plan..
				(b)Effective
 dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
				205.Treatment of
			 direct primary care service arrangements
				(a)In
 generalSection 223(c) is amended by adding at the end the following new paragraph:
					
						(6)Treatment of
 direct primary care service arrangementsAn arrangement under which an individual is provided coverage restricted to primary care services in exchange for a fixed periodic fee or payment for primary care services—
 (A)shall not be treated as a health plan for purposes of paragraph (1)(A)(ii), and
 (B)shall not be treated as insurance for purposes of subsection (d)(2)(B)..
				(b)Effective
 dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
				206.Individuals eligible for on-site medical clinic coverage
				(a)In
 generalParagraph (1) of section 223(c), as amended by sections 203, is amended by adding at the end the following new subparagraph:
					
						(E)Special rule
				for individuals eligible for on-site medical clinic coverage
 (i)In generalFor purposes of subparagraph (A)(ii), an individual shall not be treated as covered under a health plan described in such subparagraph merely because the individual is eligible to receive health care benefits from an on-site medical clinic of employer of the individual or the individual's spouse if such health care benefits are not significant benefits.
 (ii)Included benefitsFor purposes of clause (i), the following health care benefits shall be considered to be benefits which are not significant benefits:
 (I)Physicals and immunizations. (II)Injecting antigens provided by employees.
 (III)Medications available without a prescription, such as pain relievers and antihistamines. (IV)Treatment for injuries occurring at the employer's place of employment or otherwise in the course of employment.
 (V)Tests for infectious diseases and conditions, such as streptococcal sore throat. (VI)Monitoring of chronic conditions, such as diabetes.
 (VII)Drug testing. (VIII)Hearing or vision screenings and related services.
 (IX)Other services and treatments of a similar nature to the services described in subclauses (I) through (VIII).
 (iii)Aggregation rulesFor purposes of clause (i), all persons treated as a single employer under subsection (b), (c), (m), or (o) of section 414 shall be treated as a single employer..
				(b)Effective
 dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
				207.Treatment of
			 embedded deductibles
				(a)In
 generalParagraph (2) of section 223(c) is amended by adding at the end the following new subparagraph:
					
						(E)Treatment of
 embedded deductibleA health plan providing family coverage that has an annual deductible for all covered individuals under the plan of at least the amount described in subparagraph (A)(i)(II) shall not fail to be treated as an HSA-qualified health plan solely because it covers expenses with respect to an individual under that plan that exceed an embedded deductible which is equal to or in excess of the amount described in subparagraph (A)(i)(I)..
				(b)Effective
 dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
				IIIImproving coverage under tax-preferred health accounts
			301.Allowance of
			 distributions for prescription and over-the-counter medicines and
			 drugs
 (a)HSAsSection 223(d)(2)(A) is amended by striking the last sentence thereof and inserting the following: Such term shall include an amount paid for any prescription or over-the-counter medicine or drug..
				(b)Archer
 MSAsSection 220(d)(2)(A) is amended by striking the last sentence thereof and inserting the following: Such term shall include an amount paid for any prescription or over-the-counter medicine or drug..
				(c)Health flexible
			 spending arrangements and health reimbursement
 arrangementsSubsection (f) of section 106 is amended to read as follows:
					
						(f)Reimbursements
 for all medicines and drugsFor purposes of this section and section 105, reimbursement for expenses incurred for any prescription or over-the-counter medicine or drug shall be treated as a reimbursement for medical expenses..
				(d)Effective
			 dates
					(1)Distributions
 from savings accountsThe amendments made by subsections (a) and (b) shall apply to amounts paid in taxable years beginning after December 31, 2019.
 (2)ReimbursementsThe amendment made by subsection (c) shall apply to expenses incurred in plan years beginning after December 31, 2019.
					302.Purchase of
			 health insurance from HSA account
				(a)In
 generalParagraph (2) of section 223(d), as amended by section 301, is amended— (1)by striking and any dependent (as defined in section 152, determined without regard to subsections (b)(1), (b)(2), and (d)(1)(B) thereof) of such individual in subparagraph (A) and inserting any dependent (as defined in section 152, determined without regard to subsections (b)(1), (b)(2), and (d)(1)(B) thereof) of such individual, and any child (as defined in section 152(f)(1)) of such individual who has not attained the age of 27 before the end of such individual's taxable year;
 (2)by striking subparagraph (B) and inserting the following:  (B)Health insurance may not be purchased from accountExcept as provided in subparagraph (C), subparagraph (A) shall not apply to any payment for insurance.; and
 (3)by striking or at the end of subparagraph (C)(iii) and by striking subparagraph (C)(iv) and inserting the following:
						
 (iv)an HSA-qualified health plan, or (v)any health insurance under title XVIII of the Social Security Act, other than a Medicare supplemental policy (as defined in section 1882 of such Act)..
					(b)Effective
 dateThe amendments made by this section shall apply with respect to insurance purchased after the date of the enactment of this Act in taxable years beginning after such date.
				303.Special rule for certain medical expenses incurred before establishment of account
 (a)In generalParagraph (2) of section 223(d) is amended by adding at the end the following new subparagraph:  (D)Treatment of certain medical expenses incurred before establishment of accountIf a health savings account is established during the 60-day period beginning on the date that coverage of the account beneficiary under an HSA-qualified health plan begins, then, solely for purposes of determining whether an amount paid is used for a qualified medical expense, such account shall be treated as having been established on the date that such coverage begins..
 (b)Effective dateThe amendment made by this section shall apply with respect to coverage beginning after the date of the enactment of this Act.
				304.Preventive
			 care prescription drug clarification
				(a)Clarify use of
 drugs in preventive careSubparagraph (C) of section 223(c)(2) is amended by adding at the end the following: Preventive care shall include prescription and over-the-counter drugs and medicines which have the primary purpose of preventing the onset of, further deterioration from, or complications associated with chronic conditions, illnesses, or diseases..
				(b)Effective
 dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2019.
				IVMiscellaneous provisions relating to tax-preferred health accounts
			401.FSA and HRA
			 interaction with HSAs
				(a)Eligible
 individuals include FSA and HRA participantsSubparagraph (B) of section 223(c)(1) is amended—
 (1)by striking and at the end of clause (ii);
 (2)by striking the period at the end of clause (iii) and inserting , and; and
 (3)by inserting after clause (iii) the following new clause:
						
 (iv)coverage under a health flexible spending arrangement or a health reimbursement arrangement in the plan year a qualified HSA distribution as described in section 106(e) is made on behalf of the individual if, after the qualified HSA distribution is made and for the remaining duration of the plan year, the coverage provided under the arrangement is converted solely to one or more of the following:
 (I)Post-deductible FSA or HRAA health flexible spending arrangement or a health reimbursement arrangement that does not pay or reimburse any medical expense incurred before the minimum annual deductible under paragraph (2)(A)(i) (prorated for the period occurring after the qualified HSA distribution is made) is satisfied.
 (II)Preventative careA health flexible spending arrangement or a health reimbursement arrangement that, after the qualified HSA distribution is made, does not pay or reimburse any medical expense incurred after the qualified HSA distribution is made other than preventive care as defined in paragraph (2)(C).
 (III)Limited purpose health FSAA health flexible spending arrangement that, after the qualified HSA distribution is made, pays or reimburses benefits for coverage described in clause (ii) (but not through insurance or for long-term care services).
 (IV)Limited purpose HRAA health reimbursement arrangement that, after the qualified HSA distribution is made, pays or reimburses benefits for permitted insurance or coverage described in clause (ii) (but not for long-term care services).
 (V)Retirement HRAA health reimbursement arrangement that, after the qualified HSA distribution is made, pays or reimburses only those medical expenses incurred after an individual’s retirement (and no expenses incurred before retirement).
 (VI)Suspended HRAA health reimbursement arrangement that, after the qualified HSA distribution is made, is suspended, pursuant to an election made on or before the date the individual elects a qualified HSA distribution or, if later, on the date of the individual enrolls in an HSA-qualified health plan, that does not pay or reimburse, at any time, any medical expense incurred during the suspension period except as described in the preceding subclauses of this clause..
					(b)Qualified HSA
			 distribution shall not affect flexible spending
 arrangementParagraph (1) of section 106(e) is amended to read as follows:
					
						(1)In
 generalA plan shall not fail to be treated as— (A)a health flexible spending arrangement under this section, section 105, or section 125,
 (B)a health reimbursement arrangement under this section or section 105, or
 (C)an accident or health plan, merely because such plan provides for a qualified HSA distribution.. (c)FSA balances at year end shall not forfeitParagraph (2) of section 125(d) is amended by adding at the end the following new subparagraph:
					
						(E)Exception for
 qualified HSA distributionsSubparagraph (A) shall not apply to the extent that there is an amount remaining in a health flexible spending account at the end of a plan year that an individual elects to contribute to a health savings account pursuant to a qualified HSA distribution (as defined in section 106(e)(2))..
				(d)Simplification
 of limitations on FSA and HRA rolloversParagraph (2) of section 106(e) is amended to read as follows:
					
						(2)Qualified HSA
				distribution
							(A)In
 generalThe term qualified HSA distribution means a distribution from a health flexible spending arrangement or health reimbursement arrangement directly to a health savings account of the employee to the extent that such distribution does not exceed the lesser of—
 (i)the balance in such arrangement as of the date of such distribution, or
 (ii)the amount determined under subparagraph (B).
								Such
				term shall not include more than 1 distribution with respect to any
				arrangement.(B)Dollar
				limitations
								(i)Distributions
 from a health flexible spending arrangementA qualified HSA distribution from a health flexible spending arrangement shall not exceed the applicable amount.
								(ii)Distributions
 from a health reimbursement arrangementA qualified HSA distribution from a health reimbursement arrangement shall not exceed—
 (I)the applicable amount divided by 12, multiplied by
 (II)the number of months during which the individual is a participant in the health reimbursement arrangement.
									(iii)Applicable
 amountFor purposes of this subparagraph, the applicable amount is—
 (I)$2,250 in the case of an eligible individual who has self-only coverage under an HSA-qualified health plan at the time of such distribution, and
 (II)$4,500 in the case of an eligible individual who has family coverage under an HSA-qualified health plan at the time of such distribution..
				(e)Elimination of
			 additional tax for failure To maintain HSA-Qualified health plan
 coverageSubsection (e) of section 106, as amended by section 101, is amended— (1)by striking paragraph (3) and redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively; and
 (2)by striking subparagraph (A) of paragraph (3), as so redesignated, and redesignating subparagraphs (B) and (C) of such paragraph as subparagraphs (A) and (B) thereof, respectively.
					(f)Limited purpose
 FSAs and HRAsSubsection (e) of section 106, as amended by this section, is amended by adding at the end the following new paragraph:
					
						(5)Limited purpose
 FSAs and HRAsA plan shall not fail to be a health flexible spending arrangement, a health reimbursement arrangement, or an accident or health plan under this section or section 105 merely because the plan converts coverage for individuals who enroll in an HSA-qualified health plan described in section 223(c)(2) to coverage described in subclause (I), (II), (III), (IV), (V), or (VI) of section 223(c)(1)(B)(iv). Coverage for such individuals may be converted as of the date of enrollment in the HSA-qualified health plan, without regard to the period of coverage under the health flexible spending arrangement or health reimbursement arrangement, and without requiring any change in coverage to individuals who do not enroll in an HSA-qualified health plan..
				(g)Distribution
 amounts adjusted for cost-of-LivingSubsection (e) of section 106, as amended by this section, is amended by adding at the end the following new paragraph:
					
						(6)Cost-of-living
				adjustment
							(A)In
 generalIn the case of any taxable year beginning in a calendar year after 2019, each of the dollar amounts in paragraph (2)(B)(iii) shall be increased by an amount equal to such dollar amount, multiplied by the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which such taxable year begins by substituting calendar year 2018 for calendar year 2016 in subparagraph (A)(ii) thereof.
 (B)RoundingIf any increase under paragraph (1) is not a multiple of $50, such increase shall be rounded to the nearest multiple of $50..
				(h)Disclaimer of
 disqualifying coverageSubparagraph (B) of section 223(c)(1), as amended by this section, is amended—
 (1)by striking and at the end of clause (iii);
 (2)by striking the period at the end of clause (iv) and inserting , and; and
 (3)by inserting after clause (iv) the following new clause:
						
 (v)any coverage (including prospective coverage) under a health plan that is not an HSA-qualified health plan which is disclaimed in writing, at the time of the creation or organization of the health savings account, including by execution of a trust described in subsection (d)(1) through a governing instrument that includes such a disclaimer, or by acceptance of an amendment to such a trust that includes such a disclaimer..
					(i)Effective
 dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
				402.Equivalent
			 bankruptcy protections for health savings accounts as retirement funds
				(a)In
 generalSection 522 of title 11, United States Code, is amended by adding at the end the following new subsection:
					
						(r)Treatment of
 health savings accountsFor purposes of this section, any health savings account (as described in section 223 of the Internal Revenue Code of 1986) shall be treated in the same manner as an individual retirement account described in section 408 of such Code..
				(b)Effective
 dateThe amendment made by this section shall apply to cases commencing under title 11, United States Code, after the date of the enactment of this Act.
				403.Administrative
			 error correction before due date of return
				(a)In
 generalParagraph (4) of section 223(f) is amended by adding at the end the following new subparagraph:
					
						(D)Exception for
				administrative errors corrected before due date of
 returnSubparagraph (A) shall not apply if any payment or distribution is made to correct an administrative, clerical, or payroll contribution error and if—
 (i)such distribution is received by the individual on or before the last day prescribed by law (including extensions of time) for filing such individual's return for such taxable year, and
 (ii)such distribution is accompanied by the amount of net income attributable to such contribution.
							Any net
				income described in clause (ii) shall be included in the gross
			 income of the
				individual for the taxable year in which it is
				received..
				(b)Effective
 dateThe amendment made by this section shall take effect on the date of the enactment of this Act.
				404.Reauthorization of
			 Medicaid health opportunity accounts
				(a)In
 generalSection 1938 of the Social Security Act (42 U.S.C. 1396u–8) is amended—
 (1)in subsection (a)— (A)by striking paragraph (2) and inserting the following:
							
								(2)Initial
 demonstrationThe Secretary shall approve States to conduct demonstration programs under this section for a 5-year period, with each State demonstration program covering one or more geographic areas specified by the State. With respect to a State, after the initial 5-year period of any demonstration program conducted under this section by the State, unless the Secretary finds, taking into account cost-effectiveness and quality of care, that the State demonstration program has been unsuccessful, the demonstration program may be extended or made permanent in the State.;
				and
 (B)in paragraph (3), in the matter preceding subparagraph (A)—
 (i)by striking not; and
 (ii)by striking unless and inserting if ;
 (2)in subsection (b)—
 (A)in paragraph (3), by inserting clause (i) through (vii), (viii) (without regard to the amendment made by section 2004(c)(2) of Public Law 111–148), (x), or (xi) of after described in ; and
 (B)by striking paragraphs (4), (5), and (6);
 (3)in subsection (c)—
 (A)by striking paragraphs (3) and (4);
 (B)by redesignating paragraphs (5) through (8) as paragraphs (3) through (6), respectively; and
 (C)in paragraph (4) (as redesignated by subparagraph (B)), by striking Subject to subparagraphs (D) and (E) and inserting Subject to subparagraph (D); and
 (4)in subsection (d)—
 (A)in paragraph (2), by striking subparagraph (E); and
 (B)in paragraph (3)—
 (i)in subparagraph (A)(ii), by striking Subject to subparagraph (B)(ii), in and inserting In; and
 (ii)by striking subparagraph (B) and inserting the following:
								
									(B)Maintenance of
				health opportunity account after becoming ineligible for public
 benefitNotwithstanding any other provision of law, if an account holder of a health opportunity account becomes ineligible for benefits under this title because of an increase in income or assets—
 (i)no additional contribution shall be made into the account under paragraph (2)(A)(i); and
 (ii)the account shall remain available to the account holder for 3 years after the date on which the individual becomes ineligible for such benefits for withdrawals under the same terms and conditions as if the account holder remained eligible for such benefits, and such withdrawals shall be treated as medical assistance in accordance with subsection (c)(4)..
							(b)Conforming
 amendmentSection 613 of Public Law 111–3 is repealed. 405.Maximum contribution limit to health savings account increased to amount of deductible and out-of-pocket limitation (a)Self-Only coverageSection 223(b)(2)(A) is amended by striking $2,250 and inserting the amount in effect under subsection (c)(2)(A)(ii)(I).
 (b)Family CoverageSection 223(b)(2)(B) is amended by striking $4,500 and inserting the amount in effect under subsection (c)(2)(A)(ii)(II). (c)Conforming AmendmentsSection 223(g)(1) is amended—
 (1)by striking subsections (b)(2) and both places it appears and inserting subsection; and (2)by striking determined by in subparagraph (B) thereof and all that follows through calendar year 2003. and inserting determined by substituting calendar year 2003 for calendar year 2016 in subparagraph (A)(ii) thereof..
 (d)Effective DateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019. VOther provisions 501.Certain exercise equipment and physical fitness programs treated as medical care (a)In generalSubsection (d) of section 213 is amended by adding at the end the following new paragraph:
					
						(12)Exercise
				equipment and physical fitness activity
							(A)In
 generalThe term medical care shall include amounts paid—
 (i)for equipment for use in a program (including a self-directed program) of physical exercise or physical activity,
 (ii)to participate, or receive instruction, in a program of physical exercise, nutrition, or health coaching (including a self-directed program), and
 (iii)for membership at a fitness facility.
								(B)Overall dollar limitation
 (i)In generalAmounts treated as medical care under subparagraph (A) shall not exceed $1,000 with respect to any individual for any taxable year.
 (ii)ExceptionClause (i) shall not apply for purposes of determining whether expenses reimbursed through a health flexible spending arrangement subject to section 125(i)(1) are incurred for medical care.
								(C)Limitations
 related to sports and fitness equipmentAmounts paid for equipment described in subparagraph (A)(i) shall be treated as medical care only—
 (i)if such equipment is utilized exclusively for participation in fitness, exercise, sport, or other physical activity programs,
 (ii)if such equipment is not apparel or footwear, and
 (iii)in the case of any item of sports equipment (other than exercise equipment), with respect to so much of the amount paid for such item as does not exceed $250.
								(D)Fitness facility
 definedFor purposes of subparagraph (A)(iii), the term fitness facility means a facility—
 (i)providing instruction in a program of physical exercise, offering facilities for the preservation, maintenance, encouragement, or development of physical fitness, or serving as the site of such a program of a State or local government,
 (ii)which is not a private club owned and operated by its members,
 (iii)which does not offer golf, hunting, sailing, or riding facilities,
 (iv)whose health or fitness facility is not incidental to its overall function and purpose, and
 (v)which is fully compliant with the State of jurisdiction and Federal anti-discrimination laws..
				(b)Limitation not To apply for certain purposes
 (1)Health savings accountsSubparagraph (A) of section 223(d)(2) is amended by inserting , determined without regard to paragraph (12)(B) thereof after medical care (as defined in section 213(d). (2)Archer MSAsSubparagraph (A) of section 220(d)(2) is amended by inserting , determined without regard to paragraph (12)(B) thereof after medical care (as defined in section 213(d).
					(c)Effective
 dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
				502.Certain
			 nutritional and dietary supplements to be treated as medical care
				(a)In
 generalSubsection (d) of section 213, as amended by section 501, is amended by adding at the end the following new paragraph:
					
						(13)Nutritional
				and dietary supplements
							(A)In
 generalThe term medical care shall include amounts paid to purchase herbs, vitamins, minerals, homeopathic remedies, meal replacement products, and other dietary and nutritional supplements.
 (B)LimitationAmounts treated as medical care under subparagraph (A) shall not exceed $1,000 with respect to any individual for any taxable year.
							(C)Meal
 replacement productFor purposes of this paragraph, the term meal replacement product means any product that—
 (i)is permitted to bear labeling making a claim described in section 403(r)(3) of the Federal Food, Drug, and Cosmetic Act, and
 (ii)is permitted to claim under such section that such product is low in fat and is a good source of protein, fiber, and multiple essential vitamins and minerals.
 (D)ExceptionSubparagraph (B) shall not apply for purposes of determining whether expenses reimbursed through a health flexible spending arrangement subject to section 125(i)(1) are incurred for medical care..
				(b)Limitation not To apply for certain purposes
 (1)Health savings accountsSubparagraph (A) of section 223(d)(2), as amended by section 501, is amended by striking paragraph (12)(B) and inserting paragraphs (12)(B) and (13)(B). (2)Archer MSAsSubparagraph (A) of section 220(d)(2), as amended by section 501, is amended by striking paragraph (12)(B) and inserting paragraphs (12)(B) and (13)(B).
					(c)Effective
 dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
				503.Certain
			 provider fees to be treated as medical care
				(a)In
 generalSubsection (d) of section 213, as amended by sections 501 and 502, is amended by adding at the end the following new paragraph:
					
						(14)Periodic
 provider feesThe term medical care shall include— (A)periodic fees paid to a primary care physician for a defined set of medical services or the right to receive medical services on an as-needed basis, and
 (B)pre-paid primary care services designed to screen for, diagnose, cure, mitigate, treat, or prevent disease and promote wellness..
 (b)Exception for flexible spending accountsSection 125 is amended by redesignating subsections (k) and (l) as subsections (l) and (m), respectively, and by inserting after subsection (j) the following new subsection:
					
 (k)Special rule with respect to health flexible spending arrangementsFor purposes of applying this with respect to any health flexible spending arrangement, amounts described in section 213(d)(14) shall not be considered insurance..
				(c)Effective
 dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.